Citation Nr: 0800505	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-03 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, including as secondary to a low back 
disability, and, if so, whether service connection is 
warranted.      

2.  Entitlement to a rating higher than 40 percent for the 
low back disability (intervertebral disc syndrome (IVDS)) 
with bilateral lower extremity radiculopathy.    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1980 to 
September 1981 and from July 1989 to March 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified at a Travel Board hearing 
before the undersigned in May 2007.  

The veteran also submitted a notice of disagreement (NOD) 
with the RO's denial of her claim for service connection for 
a cervical spine disorder.  But she did not perfect her 
appeal of that claim by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement) after the RO sent 
her a January 2005 statement of the case (SOC) concerning 
that claim.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2007).  So that claim is not before the Board.


FINDINGS OF FACT

1.  Additional evidence received since a prior, final 
September 1993 rating decision is not cumulative of evidence 
already of record, relevant, and raises a reasonable 
possibility of substantiating the acquired psychiatric 
disorder claim.

2.  Competent evidence of record shows the veteran has a mood 
disorder as a result of the functional and other limitations 
attributable to her service-connected low back disability.  

3.  Under the rating criteria in effect prior to September 
2002, the veteran's low back disability (IVDS) disability 
does not exhibit persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  There is also no evidence or allegation 
of vertebra fracture or ankylosis.

4.  Under the criteria in effect since September 2002 and 
September 2003, the veteran's low back disability does not 
cause unfavorable ankylosis of the entire thoracolumbar spine 
or any ankylosis at all.  Although there is functional loss 
upon motion of the thoracolumbar (thoracic and lumbar) 
segments of her spine, the level of functional loss does not 
entitle her to a higher rating.  And while she has IVDS, 
there are no indications of incapacitating episodes having a 
duration of at least 6 weeks during the past 12 months.  

5.  The associated bilateral radiculopathy in the veteran's 
lower extremities is "mild".  


CONCLUSIONS OF LAW

1.  The rating decision of September 1993 is final with 
regard to the acquired psychiatric disorder claim at issue.  
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

3.  The veteran's acquired psychiatric (mood) disorder is 
proximately due to her service-connected low back disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

4.  The criteria are not met for a disability rating higher 
than 40 percent for the veteran's service-connected IVDS of 
the lumbar spine with bilateral lower extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002); 
4.71a, Diagnostic Codes 5293, 5243 (in effect as of 
September 23, 2002 and September 26, 2003); 4.123, 4.124a, 
Diagnostic Code 8520 (2007).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence and service 
connection claims, since the Board is reopening and granting 
these claims, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

In making this determination, as to the petition to reopen 
her service connection claim, the Board acknowledges that 
although the VCAA notices provided to the veteran were not 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
this is nonprejudicial, i.e., harmless error because the 
Board is reopening her claim, regardless.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. 
App. 541, 546 (1991).  

Concerning her increased rating claim for IVDS of the lumbar 
spine, review of the claims folder reveals compliance with 
the VCAA, 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in June and August 2003, December 2005, 
and April 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate the increased rating claim; (2) 
informing her about the information and evidence the VA would 
seek to provide; (3) informing her about the information and 
evidence she was expected to provide; and (4) requesting the 
veteran provide any evidence in her possession that pertains 
to her claim.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

In addition, a latter May 2006 letter from the RO further 
advised the veteran that a disability rating and an effective 
date is assigned when service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable January 2004 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in May 
2006 and April 2007, but did not go back and readjudicate the 
claim by way of a subsequent SSOC.  So in essence, based on 
the above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the May 2006 and April 2007 VCAA notice letters.  In fact, 
the veteran previously submitted a statement in April 2006 
that she had no additional evidence or information to provide 
to the VA.  Therefore, the absence of a subsequent SSOC after 
these notices is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication. Medrano, 21 Vet. App. at 173.  
It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.    

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
her increased rating claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).
    
As for the duty to assist, the RO has obtained her service 
medical records (SMRs), VA treatment records, and several VA 
examinations.  The veteran has also submitted some private 
medical evidence and hearing testimony.  All things 
considered, the Board is satisfied that the duty to assist 
has been met.  
38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Psychiatric Disorder 
Claim

The veteran alleges that her current psychiatric disorders 
are directly related to the hostile work environment she 
experienced during service, or in the alternative, are 
secondary to difficulty coping with the pain of her service-
connected lumbar spine disorder.  See generally May 2007 
Board hearing testimony.      

Although the RO has adjudicated the issue of service 
connection for an acquired psychiatric disorder on the merits 
throughout the appeal without a discussion of new and 
material evidence, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant. 

The RO originally considered and denied the veteran's service 
connection claim for a nervous disorder in a September 1993 
rating decision.  The RO notified her of that decision and 
apprised her of her procedural and appellate rights, but she 
did not initiate an appeal.  Therefore, that decision is 
final and binding on her based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO previously denied the service connection claim in 
September 1993 because the evidence failed to establish the 
existence of a psychiatric disorder during service or a 
compensable psychosis within one year of discharge.  
  
The veteran filed her petition to reopen her service 
connection claim in June 2003.  Therefore, the amended 
regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  
          
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).
            
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final September 1993 rating decision.  Specifically, 
a North Florida psychological evaluation dated in May 2003 
and the report of an August 2003 VA psychiatric examination 
suggest that the veteran suffers from a mood or pain disorder 
secondary to her general medical conditions, including her 
service-connected spine disorder.  Thus, the new evidence 
establishes an alternative method of establishing service 
connection on a secondary basis.  Presuming the credibility 
of this evidence, and applying the law with a broad and 
liberal interpretation, especially since the RO provided no 
notice as to what is required to reopen on the basis of new 
and material evidence, these medical evaluations relate to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim for service connection for an acquired 
psychiatric disorder, including as secondary to a lumbar 
spine disorder is reopened.  38 U.S.C.A. § 5108.    

Governing Laws and Regulations for Service Connection

As discussed above, the Board has reopened the claim for 
service connection for an acquired psychiatric disorder.  
Initially, the Board observes that the RO has previously 
addressed the claim on the merits throughout the appeal, so 
that the Board may also do so without prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Some diseases on the other hand are chronic, per se, such as 
psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Acquired Psychiatric Disorder 

As to direct service connection, the veteran is currently 
diagnosed as having a dysthymic disorder, a mood disorder, a 
pain disorder, depression, and various personality disorders.  
See generally North Florida psychological evaluation dated in 
May 2003; report of an August 2003 VA psychiatric 
examination; and VA treatment records dated from 1996 through 
2005.  The veteran has been treated over the years with 
several psychiatric medications, including Paxil.  Therefore, 
the evidence at least shows a current psychiatric disorder.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.    

However, the Board finds that service connection for an 
acquired psychiatric disorder based on in-service incurrence 
is not warranted.  Initially, the Board finds no medical 
evidence of an acquired psychiatric disorder in service, 
despite the veteran's allegation of a hostile work 
environment in service precipitating psychiatric issues.  38 
C.F.R. § 3.303.  Furthermore, with regard to her diagnoses of 
various personality disorders, the Board emphasizes that 
personality disorders are not "diseases" or "injuries" 
within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Consequently, service 
connection is not warranted for any of her personality 
disorders.     

In addition, there is insufficient evidence of a psychosis 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Concerning this, the 
Board acknowledges the veteran was diagnosed with an 
"anxiety neurosis" within one year of service according to 
the report of a June 1992 VA psychiatric examiner.  However, 
a recently issued definition of a psychosis includes the 
following specific disorders: brief psychotic disorder; 
delusional disorder; psychotic disorder due to general 
medical condition; psychotic disorder, not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See 71 Fed. Reg. 42,758-60 (July 28, 2006).  There is no 
evidence of any of these disorders within one year of 
discharge.  The veteran was diagnosed at that time with a 
neurosis, not a psychosis.  This definition is only effective 
for claims filed on or after August 28, 2006.  Although it is 
not technically applicable in the present decision since the 
veteran's petition to reopen was filed in June 2003, we note 
that its application herein would make no difference in the 
result, since none of the listed psychoses has been shown to 
have been manifested in service or within the first year 
after the veteran's separation from service.  Moreover, there 
is simply no medical evidence of a nexus between the 
veteran's current psychiatric diagnoses and her military 
service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

On the other hand, as to secondary service connection, the 
record reflects several favorable medical opinions, as well 
as one somewhat unfavorable opinion from a VA examiner.   

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinions, the June 1992 VA psychiatric 
examiner indicated that a "small degree" of the veteran's 
anxiety stemmed from pain associated with her lumbar spine 
disorder.  Similarly, the May 2003 private North Florida 
psychological evaluator offered an Axis I diagnosis of a mood 
disorder due to the veteran's general medical condition.  The 
examiner noted the veteran's lumbar spine pain.  Finally, the 
August 2003 VA psychiatric examiner documented an Axis I 
diagnosis of a pain disorder associated with the veteran's 
medical conditions, which includes her lumbar spine disorder.      

With regard to the negative opinion, the August 2003 VA 
psychiatric examiner ultimately opined that the veteran's 
personality disorders are not directly related to her lumbar 
spine condition, as she was predisposed to emotional problems 
due to her past history of sexual abuse.  

The fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the diagnosis of mental health 
disorders.  When a mental disorder is judged to be a direct 
physiological consequence of a general medical condition, a 
mental disorder secondary to a general medical condition 
should be diagnosed on a Axis I and the general medical 
condition should be recorded on both Axis I and III.  See 
DSM-IV at page 40.  The Board emphasizes that both the May 
2003 private report and August 2003 VA examination report 
include diagnoses of back pain on Axis III and secondary 
psychiatric disorders on Axis I, providing evidence in 
support of a secondary relationship.  In addition, VA mental 
health notes dated in January 1997 and March 2001 also 
mention back pain as a factor on Axis III.  

Upon a thorough review of these opinions, the Board finds the 
positive opinions expressing a secondary relationship between 
at least some of the veteran's psychiatric disorders and her 
service-connected lumbar spine disorder outweigh the negative 
opinion.  Ultimately, these opinions are probative and 
comprehensive, as well as being at least circumstantially 
supported by VA treatment records from 1996 through 2005, 
showing continuous complaints and treatment for lumbar spine 
pain.  Therefore, the Board finds there is competent medical 
evidence of record that demonstrates a secondary relationship 
between the veteran's mood and pain disorders and her 
service-connected lumbar spine disability.  Velez, 11 Vet. 
App. at 158.  

In light of the above, resolving any doubt in the veteran's 
favor, the Board concludes the preponderance of the evidence 
supports secondary service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  The Board 
emphasizes that it is granting secondary service connection 
for the veteran's psychiatric mood disorder on the basis that 
is the direct result of her service-connected lumbar spine 
disability, as opposed to aggravation.  The appeal is granted 
as to that issue.  Furthermore, by this decision, the Board 
does not intend to express a finding or belief that all of 
the veteran's psychiatric problems are attributable to her 
lumbar spine disorder.  In this regard, the medical evidence 
of record clearly shows that her personality disorders are 
separate and apart from her back pain, and that other 
psychiatric issues are related to various pre- and post-
service events.  In any event, the precise nature and extent 
of her mood disorder is not at issue before the Board at this 
time.  




Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  
38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of her 
disability in reaching its decision, to the extent it 
reflects on the current level of disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The lumbar spine claim at issue arises from a claim for an 
increased rating received in June 2003.  As a result, only 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  That is to say, the 
Board must consider whether there have been times when her 
disabilities have been more severe than at others.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
June 2002) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.



Analysis - Lumbar Spine Disability

Historically, during service, the veteran injured her lumbar 
spine on several occasions.  After service, in time, the 
veteran developed IVDS (degenerative disc disease) of the 
lumbar spine, which has been associated with her service-
connected disability.  As of December 18, 1995, the veteran's 
service-connected IVDS was rated as 10-percent disabling.  As 
of February 3, 1998, the disability was rated as 20-percent 
disabling.  Finally, as of January 2, 2001 to the present, 
the disability is rated as 40-percent disabling.  Only the 
40-percent rating is currently on appeal due to the claim for 
an increased rating filed in June 2003.    

During the course of the appeal, VA has evaluated the 
veteran's IVDS under multiple diagnostic codes.  Prior to the 
September 2002 and September 2003 amendments, her IVDS of the 
lumbar spine was evaluated as 40-percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (IVDS).  
Subsequently, after the September 2003 amendments, the 40-
percent rating remained in effect under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (IVDS).  The Board will continue to 
evaluate the disability under the diagnostic code that will 
provide the most favorable rating under both the previous and 
amended regulations. 

The applicable rating criteria for IVDS were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  Shortly thereafter, these changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the remaining diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, which were effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.  

Since the veteran's claim for an increased rating was 
received in June 2003 - so, after the effective date of the 
September 2002 amendments, the regulations as they existed 
prior to September 2002 technically no longer apply.  
However, in order to provide the veteran with every 
conceivable opportunity for a rating beyond 40 percent, the 
Board will address all 3 sets of regulations, including the 
lumbar spine regulations in existence prior to September 
2002.  See 38 C.F.R. § 3.102.          

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.        

The RO addressed all three sets of criteria in the January 
2005 SOC, and also provided the veteran with notice and 
copies of all three in the same SOC.  Therefore, the Board 
may also consider all three sets of criteria without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard, 4 Vet. App. at 392-94.

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for the sake of 
clarity, the Board will only refer to IVDS under the 
regulations prior to September 2002 and after September 
2003.  

Prior to September 23, 2002, Diagnostic Code 5293, IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40-percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).  

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 
38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:
 
A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).  

The Board now turns to analysis of the evidence of record.  
The Board finds no basis to award a disability rating 
greater than 40 percent for the veteran's lumbar spine IVDS 
under any version of the rating criteria.  38 C.F.R. § 4.7.  

With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, the veteran's 
lumbar spine disability could be rated under a variety of 
diagnostic codes that could entitle the veteran to a 
disability rating greater than 40 percent.  However, VA 
examinations conducted in September 2003 and January 2006, 
and VA treatment records dated from 1996 through 2005 show no 
evidence of vertebral fracture (Diagnostic Code 5285), 
complete ankylosis of the spine (Diagnostic Code 5286), or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289).  Therefore, these diagnostic codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Although the evidence of record demonstrates limitation of 
motion of the lumbar spine (Diagnostic Code 5292), the 
veteran is already in receipt of the maximum 40-percent 
rating available under this diagnostic code.  When a 
disability is assigned the maximum rating for loss of range 
of motion, application of the factors for functional loss is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
As such, the veteran may only receive a higher rating under a 
different diagnostic code or on an extra-schedular basis.  
See Butts, supra. 

With regard to the previous criteria before September 2002 
for IVDS, the evidence does not support a rating higher than 
40 percent under Diagnostic Code 5293.  That is, although 
there is evidence of bilateral radiculopathy to the lower 
extremities due to her lumbar spine condition (see VA 
examinations dated in September 2003 and January 2006, and 
VA treatment records dated in June 2003 and throughout 
2005), there are no persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk (January 2006 examiner noted 
average reflexes, September 2003 examiner noted 
"hypoactive" reflexes, and VA treatment records in 2003 and 
2005 noted normal reflexes), or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, which would warrant a 60-percent 
evaluation under Diagnostic Code 5293.  Although the veteran 
reported muscle spasms and weakness, no examiner found 
objective evidence of spasms or weakness.  In fact, aside 
from radiculopathy and some sensory deficit, there were no 
other neurological findings.  Thus, the VA examinations of 
record generally provide evidence against a higher rating for 
IVDS under the earlier pre-September 2002 criteria for 
Diagnostic Code 5293.      

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's IVDS is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic 
manifestations of her IVDS under Diagnostic Code 5243, the 
evidence of record does not demonstrate a rating beyond 40 
percent.  Specifically, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50-percent evaluation or unfavorable ankylosis of the 
entire spine warranting a higher 100- percent evaluation.  
In fact, there is no mention of ankylosis at all in the 
evidence of record.  See VA examination reports of September 
2003 and January 2006, as well as VA treatment records from 
2002 onwards.  Her forward flexion of the lumbar spine 
ranges from 60 to 70 degrees, with consideration of pain, 
indicative of only a 20-percent rating for orthopedic 
manifestations under the General Rating Formula for Diseases 
and Injuries of the Spine.     

Under the September 2003 amendments, with regard to 
functional loss, VA examiners noted that the veteran 
occasionally uses a cane, but no back brace.  Her gait was 
normal.  The veteran could only stand for 20 minutes at a 
time, could not engage in extended walking beyond an hour, 
could not climb excessively, and could not lift weights over 
20 pounds.  In addition, the veteran reported daily aches and 
pain.  The January 2006 examiner noted pain beginning at 60 
degrees of flexion; however, the veteran denied flare-ups and 
there was not evidence of worsening upon repetitive testing.  
In addition, there was objective evidence of excess fatigue, 
weakness, incoordination, swelling, instability, crepitus, 
deformity, or atrophy.  In sum, although her functional loss 
present is significant, it is more than adequately 
represented in the current combined 40-percent rating 
assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206.  

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least 6 weeks during 
the past 12 months.  Significantly, according to the January 
2006 VA examiner, the veteran denied any incapacitating 
episodes over the past 12 months.  Such an admission by the 
veteran herself provides strong evidence against a higher 
rating.  The prior September 2003 VA examiner made no mention 
of incapacitating episodes.  Likewise, VA treatment records 
from 2002 to 2005 are negative for incapacitating episodes or 
bed rest prescribed by a physician.  This contrasts with the 
veteran's assertion at the May 2007 hearing that she 
experiences incapacitating episodes three times a month.  
However, upon a discussion with the undersigned, the veteran 
conceded no specific bedrest was prescribed by a physician.  
See hearing transcript at page 18.  Overall, there is simply 
no evidence of bed rest prescribed by a physician to support 
the existence of any incapacitating episode due to her IVDS.   

Under both the September 2002 and 2003 amendments, as to 
neurologic manifestations, the veteran also has 
radiculopathy, pain, and numbness of the lower extremities 
associated with her service-connected IVDS.  The veteran also 
reports weakness, although this was not objectively 
confirmed.  See May 2007 hearing testimony; September 2003 
and January 2006 VA examination reports; and June 2003 VA 
physical examination.  Despite these signs and symptoms, the 
RO did not specifically assign separate ratings for 
neurological manifestations of her back disability to the 
lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, incomplete paralysis of the sciatic nerve. 

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a (2007).  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the  end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In this case, the objective medical evidence shows that the 
veteran's radiculopathy and pain in the lower extremities, 
although consistently present, is not characterized by foot 
drop, weakness, significant sensory loss, bowel or bladder 
impairment, muscle atrophy, loss of strength, or significant 
loss of reflexes.  Consequently, her radiculopathy, pain, and 
some loss of sensation in the lower extremities are only mild 
in degree, warranting only separate 10-percent ratings.  
38 C.F.R. § 4.7.   

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
with consideration of the bilateral factor, the separate 
evaluations of the veteran's chronic orthopedic and 
neurologic manifestations of her IVDS (i.e., 20, 10, and 10 
percent) still yields the 40-percent rating previously 
assigned under Diagnostic Code 5243.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria, 
for the veteran's lumbar spine disability.  38 C.F.R. § 4.3.  
This level of disability has remained constant throughout the 
entire appeal period.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).



Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disabilities markedly 
interfere with her ability to work, meaning above and beyond 
that contemplated by her separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  In fact, 
her nonservice-connected cervical spine and personality 
disorders also impact her ability to work.  Furthermore, 
there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
she is not adequately compensated for her disability by the 
regular rating schedule.  VAOPGCPREC 6-96.  Her evaluation 
and treatment has been solely on an outpatient, as opposed to 
an inpatient, basis. 


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, 
including as secondary to a service-connected lumbar spine 
disorder, is reopened.  

Service connection for an acquired psychiatric disorder as 
secondary to a service-connected lumbar spine disorder is 
granted.        

A disability rating higher than 40 percent for IVDS of the 
lumbar spine with bilateral lower extremity radiculopathy is 
denied.      


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


